Title: To George Washington from Henry Latimer, 3 January 1781
From: Latimer, Henry
To: Washington, George


                        

                            
                            Morris Town Wednesday Evening 8 OClock January 3d 1781
                        
                        In consequence of General Wayne (who I left this Day at 12 OClock at Vaness’s Mill) being very much engaged,
                            I have it in command from him to give your Excellency a representation of the March & Disposition of the Troops,
                            since Major Fishborne left us.
                        General Wayne, Colonels R. Butler & Stewart proceeded after the Troops yesterday, expecting to come
                            up with them before they reach’d Pluckemin, but passed stragling Parties only (who would not generally attend to any thing
                            which was said to them), untill they arrived at Van victers Bridge, where some honest Fellows advised
                            the General not to go to the main Body, as many being intoxicated & very ill disposed; this advanced guard were at
                            this Time arrived at their old Hutts, where they were all to halt for the Night—As it was Evening, the General considered
                            it most eligible not to go on to them, but request a serjant or more from each Regiment to be sent to his Quarters to
                            represent the Complaints of the soldiery—They attended accordingly, & among these the
                            serjeant whom they appointed to command—The grievances were pointed out, & Modes of redress proposed, of the
                            Justice & Propriety of which they were fully Satisfied, & returned to the Troops with a determination to
                            prepare the Minds of their Fellow soldiers to attend calmly & dispassionately to such Modes for the redress of
                            their Grievances, as the General would offer to them this Morning. It appeared they have accordingly exerted every
                            Influence they possess’d for this purpose, but to very little effect for they took up their Line of
                            march this Morning very early, not waiting for the General, in contradiction to the solicitations of the commanding
                            & other serjeants—however by the Influence of these, the Column were turned off into a Field,
                            formed a Circle, where the General & the Colonels Butler & Stewart had an opportunity of redressing them,
                            which had not the wish’d for Influence: the Majority or the most Clamorous were not to be swerved from this Design, they
                            again march’d on; those who were willing to return were directed to proceed with the refractory—supposing they might be
                            capable of convincing some of them of the propriety of the propositions offered, & the fatal tendency of
                            persisting in their present Conduct before they arrive at Princeton; where the well disposed serjeants are determined to
                            endeavour to halt them for the Night; & here the last propositions are to be made to them unconnected with
                            Arms—The General & the two Colonels are sanguine in their Expectations of effecting a Disunion among them—Colonel
                            Stewarts Regiment generally & the serjeants formerly mentioned are determined (the Colonel thinks) to proceed with
                            them no further than Princeton, the fifth & ninth appear also favorably disposed.
                        This Circumstance, the Militia of Somerset & Middlesex being ordered to assemble at Rocky Hill,
                            Colonel Freelinghausen gone to Trenton to assemble the Militia there & send off the Stores & Boats—The
                            Officers of the Line directed to arm themselves & immediately repair to Princeton, affords the general Hopes of an
                            adaquate force, with which (if no other Influence will have the effect) he is determined to attack them & by no
                            means let them proceed to Philadelphia.
                        A serjeant & twelve were ordered as a Guard for the General last Evening, in this instance &
                            others they treat the General & the other two officers with as much Complisance & respect as they can
                            consistent with their principle Design—They have between sixty & one hundred Head of Cattle, but no Flour.
                        The Enemy have not yet appeared in Jersey: The Militia of Morris & Essex are assembling at Chatham—I
                            am with respect—Your Excellency’s very Humble servant
                        
                            Hy Latimer
                        
                    